Per Curiam... The only question about which, on the trial, there was any room for dispute, arose under the defendant’s rejoinder to the replication to the special plea,.viz., “that it did not know that the said dwelling house or its additions were vacant and unoccupied.” Upon this the court instructed the jury as follows: “ If you believe from the evidence in this case that the plaintiff, at the time of the issuing to him, by the defendant, of the policy of insurance in controversy in this suit, ivas the owner of the house and appurtenances covered by such policy, and that without solicitation and without representations by the plaintiff as to the occupancy or vacancy of said house, an agent of, or other person acting for, said defendant, solicited and obtained from plaintiff the insurance upon said house for said defendant, and that the said policy was thereupon issued to plaintiff and the premium paid thereon, then you are instructed that said company is presumed to have then and there known the condition of said house as to its occupation or vacancy, and to have waived any conditions in said policy of insurance inconsistent with such condition.” We do not think that the mere fact that the insurance is solicited by any agent of the company, and that no representations are made, can do away with the plain provision of a policy that it will be void if premises are vacant. Where there is no application, and no knowledge upon the part of the insurer or its agent of the existence of things which the policy declares shall render it void, the insured is bound by the conditions of the policy which he accepts. Farland v. St. Paul Fire & Marine Ins. Co., 49 N. W. Rep. 253; May on Insurance, Sec. 167; Swan v. Watertown Ins. Co., 96 Penn. State, 37. For the error indicated the judgment is reversed and the cause remanded. Reversed and remanded.